16-2930
Principal National Life Insurance Co. v. Coassin



                                                      In the
                            United States Court of Appeals
                                              For the Second Circuit
                                                     ________ 

                               August Term 2017 
                                           
                          ARGUED: DECEMBER 14, 2017 
                            DECIDED:  MARCH 5, 2018 
                                           
                                  No. 16‐2930‐cv 
                                    ________ 
                    PRINCIPAL NATIONAL LIFE INSURANCE CO., 
                                               Plaintiff‐Counter‐Defendant‐Appellant, 
                                           
                                         v. 
                                           
              EMILY C. COASSIN, Trustee of the Lawrence P. Coassin 
              Irrevocable Trust dated 06/23/1999, THOMAS GIBNEY, 
                                             Defendants‐Counter‐Claimants‐Appellees, 
                                           
       J.C. DAVID HADDEN, Trustee of the Lawrence P. Coassin Irrevocable 
                             Trust dated 06/23/1999, 
                                                                          Defendant. 
                                    ________ 
                                           
                  Appeal from the United States District Court 
                         for the District of Connecticut. 
               No. 13‐cv‐1520 – Janet Bond Arterton, District Judge. 
                                    ________ 
                                           
Before: CALABRESI, WESLEY, AND CHIN, Circuit Judges. 
                                    ________ 
 
 



                                Sara Anderson Frey, Gordon & Rees, LLP, 
                                Philadelphia, PA (Jay S. Blumenkopf, Gordon & Rees, 
                                LLP, New York, NY, on brief)  
                                for Plaintiff‐Counter‐Defendant‐Appellant 
                                 
                                David R. Schaefer, Brenner, Saltzman & Wallman, 
                                LLP, New Haven, CT (Michael T. Cretella, Brenner, 
                                Saltzman & Wallman, LLP, New Haven, CT, on brief) 
                                for Defendants‐Counter‐Claimants‐Appellees




CALABRESI, Circuit Judge:  

      In this appeal from a bench trial, we must decide whether the District 

Court properly denied an insurance company’s motion to rescind a life insurance 

policy on the basis of misrepresentations made by the deceased when applying 

for the policy.  The District Court found that the deceased had made 

misrepresentations in his life insurance application.  It concluded, however, that 

the deceased’s misrepresentations were immaterial and denied the motion to 

rescind. 

      In reaching this result, the District Court relied on Pinette v. Assurance Co. 

of America, 52 F.3d 407 (2d Cir. 1995) (“Pinette”) and FDIC v. Great American 

Insurance Co., 607 F.3d 288 (2d Cir. 2010) (“Great American Insurance Co.”), our 



                                          2 
most recent decisions on when, under Connecticut law, an insurer may rescind a 

policy because of an insured’s misrepresentation.   

      No decision of a Connecticut court or of this Court calling Pinette or Great 

American Insurance Co. into question has been brought to our attention.  Nor has 

any independent research revealed any cases missed by the parties.  “A ruling of 

one panel of this Circuit on an issue of state law normally will not be 

reconsidered by another panel absent a subsequent decision of a state court or of 

this Circuit tending to cast doubt on that ruling.”  Woodling v. Garrett Corp., 813 

F.2d 543, 557 (2d Cir. 1987).  Accordingly, the District Court correctly identified 

Pinette and Great American Insurance Co. as setting the controlling standards in 

this case.  The District Court’s findings of fact were not clearly erroneous.  We 

see no error in its application of these facts to the controlling standards.  We, 

therefore, affirm.  

                                          I. 

      On April 9, 2012, Lawrence Coassin submitted an application to Principal 

National Life Insurance Company (“Principal”) for a $10,000,000 life insurance 

policy to replace an existing life insurance policy that he had had with another 

company.  The application contained the following language: 



                                          2 
      I represent that all statements in this application are true and 
      complete to the best of my knowledge and belief and were correctly 
      recorded before I signed my name below. I understand and agree 
      that the statements in the application, including statements by the 
      Proposed Insured in any medical questionnaire that becomes a part 
      of this application, shall be the basis of any insurance issued. I also 
      understand that misrepresentations can mean denial of an otherwise 
      valid claim and rescission of the policy during the contestable 
      period. 
       
App. 958.  On April 17, 2012, Principal issued Coassin the requested life 

insurance policy on the conditions that he complete, among other things, an 

Amendment to that Application and a Supplemental Statement of Health.  

      On April 25, 2012, Coassin completed the Amendment and revised his 

answer to question 18(j) of the original application.  That question asked: “In the 

last ten years, have you had, been treated for or been diagnosed as having . . . 

any disease or disorder of the eyes, ears, nose, throat or skin?”  App. 956.  In the 

original application, he had answered “no.”  App. 956.  In the Amendment, he 

answered, “[Y]es, earache with dizziness, lightheadedness and vertigo 12/11.  

Resolved completely without recurrence.  No further MD visits needed.”  App. 

949.  The Amendment provided that “amendments to the Application listed 

above are part of the Application, and the Application and the amendments are 

to be taken as a whole.”  Id.  



                                          3 
      On the same day, he also completed the Supplemental Statement.  He 

checked “No” to the question, “Have you had any illness or injury or consulted a 

member of the medical profession since the date of application?”  App. 950.  The 

Supplemental Statement likewise provided that “these statements will become 

part of my application and any policy issued on it.”  Id. 

      In filling out these forms, Coassin knowingly made misrepresentations to 

Principal.  On April 17, 2012, Coassin had seen Dr. Ronald Hirokawa, an ear, 

nose, and throat specialist, to investigate his vertigo.  At the visit, Dr. Hirokawa 

had arranged a) further tests and b) future appointments.  All this was contrary 

to what Coassin had represented in the Amendment and the Supplemental 

Statement.  Unaware of these falsehoods, Principal issued the life insurance plan 

at a standard rate.  

      Coassin followed up with three scheduled appointments.  First, he sat for a 

standard hearing test, known as a basic audiological evaluation, and performed 

normally.  Second, he underwent an auditory brainstem response evaluation 

(“ABR”) and the audiologist reported that “[r]etrococlear pathology,” a problem 

relating more closely to the brain than to the inner ear, “cannot be ruled out.”  




                                          4 
App. 968.  Third, he received a videonystagmography (“VNG”) and learned that 

there “is a sign of [a central nervous system] lesion.”  App. 967.    

      Because the ABR and the VNG produced abnormal results, Dr. Hirokawa 

recommended a magnetic resonance imaging (“MRI”).  Coassin received an MRI 

and the radiologist noted that “[n]o abnormal mass is seen,” App. 284, but that 

indications could “signal abnormality.”  App. 285.  Dr. Hirokawa then suggested 

that Coassin “seek an evaluation or consultation with a neurologist.”  App. 286.   

      Coassin sent his MRI to Dr. Samuel Potolicchio, a neurologist who 

happened to be his brother‐in‐law, and Dr. Potolicchio told him in a conversation 

on the telephone that “[t]here was no structural lesion in the brain to suggest 

tumor.”  App. 332.  Dr. Potolicchio explained Coassin’s vertigo by noting that he 

“most likely had benign positional vertigo” and that “[t]here are exercises that 

[he] could do, there’s specific therapy that can be done, and medications that 

could be used.”  App. 333.  Significantly, he did not recommend further testing 

or evaluation.   

      In November 2012, an MRI with contrast revealed that Coassin had, in fact, 

developed a brain tumor.  In July 2013, Coassin died.  Later that year, Coassin’s 




                                           5 
wife, acting as a trustee of the Lawrence P. Coassin Irrevocable Trust dated 

06/23/1999, submitted a claim for benefits under the policy.    

      Because Coassin died within two years of applying for his policy, Principal 

performed a contestability review “to provide an underwriting opinion as to 

what we would have done had all the true facts been known.”  App. 416.  As part 

of this review, Principal investigated Coassin’s application and discovered his 

misrepresentations.  After consulting Principal’s written guidelines, Principal 

concluded that, had it known the truth, it would have denied Coassin’s 

application.   

      Principal then brought suit in the District of Connecticut for rescission of 

the policy and for a declaration that the Policy was void.  Principal moved for 

summary judgment.  The District Court held, as a matter of law, that Coassin had 

misrepresented information on his application.  But, finding disputed questions 

of fact as to whether Coassin’s misrepresentations qualified as material, it denied 

summary judgment in part.   

      After a bench trial, the District Court ruled in favor of Coassin.  The Court 

observed, ‘“Under Connecticut law, an insurance policy maybe [sic] voided by 

the insurer if’ the insurer ‘prove[s] three elements: (1) a misrepresentation (or 



                                          6 
untrue statement) by the [applicant] which was (2) knowingly made and (3) 

material to [the insurer’s] decision whether to insure.’”  Principal Natʹl Life Ins. 

Co. v. Coassin, 196 F. Supp. 3d 356 n.2 (D. Conn. 2016) (quoting Pinette, 52 F. 3d at 

409) (second alteration added).  To determine materiality, the District Court 

further explained, “[A]n answer to a question on an insurance application is 

presumptively material . . . , and an inquiry into whether the insurer would have 

issued the policy had the applicant been truthful on the application is therefore 

appropriate.”  Id. at 356 (internal quotation marks and citations omitted) (first 

alteration in original).  

       The District Court then found that, had Principal known the truth, it 

would have still issued the policy.  And, on that basis, it held that the 

misrepresentations were not material.   

       According to the District Court, Principal follows written guidelines to 

determine whether or not to issue a policy.  Those guidelines provide that 

Principal will issue a life insurance policy, even if a person has vertigo and the 

cause is unknown, if the vertigo has been fully investigated and the symptoms 

have continued for more than six months.  Under Principal’s interpretation of 

those guidelines, “fully investigated” requires that “there’s no ongoing referrals, 



                                           7 
recommendations to see additional physicians, [and] there’s a definitive 

diagnosis.”  App. 690.  On this basis, the District Court concluded that, after Dr. 

Potolicchio had reviewed Coassin’s MRI, had diagnosed the vertigo as benign 

positional, and had recommended no further referrals, Principal would have 

issued a policy at the standard rate.  Coassin’s vertigo, which had continued for 

more than six months, had been fully investigated under Principal’s guidelines 

as Principal interpreted them.   

      In coming to these conclusions, the District Court rejected Principal’s three 

main arguments a) that the doctor related to the patient could not have fully 

investigated an illness, b) that the doctor could not have fully investigated an 

illness without making a written record, and c) that the doctor could not have 

fully investigated an illness without performing his own examinations of the 

patient.  Principal timely appealed.   

                                          II. 

      We hear this case in diversity jurisdiction.  “Federal courts sitting in 

diversity cases will, of course, apply the substantive law of the forum State on 

outcome determinative issues.”  Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d 114, 

119 (2d Cir. 1994).  “We . . . review de novo the district court’s interpretation and 



                                           8 
application of state law.”  Phansalkar v. Andersen Weinroth & Co., L.P., 344 F.3d 

184, 199 (2d Cir. 2003).  “The district court’s findings of fact after a bench trial are 

not to be overturned unless they are clearly erroneous.”  Ceraso v. Motiva Enter., 

LLC, 326 F.3d 303, 316 (2d Cir. 2003).  Given the applicable standards of review, 

we affirm.   

      First, we hold that the District Court correctly followed our previous 

interpretations of state law, which—in the absence of a subsequent state court or 

Second Circuit decision casting them into doubt—are generally to be treated as 

controlling.  Second, while we might not have reached the same result, we 

conclude that the District Court did not clearly err in its factual findings.  

                                          A.  

      The District Court applied the correct legal standard.  Under Connecticut 

law, an insurance policy may be voided by the insurer if the applicant made 

“[m]aterial representations . . . , relied on by the company, which were untrue 

and unknown [sic] by the assured to be untrue when made.”  State Bank & Trust 

Co. v. Conn. Gen. Life Ins. Co., 145 A. 565, 567 (Conn. 1929).  See also Middlesex Mut. 

Assur. Co. v. Walsh, 590 A.2d 957, 963 (Conn. 1991) (quoting State Bank & Trust 

Co., 145 A. at 567, as holding that “[m]aterial representations . . . relied on by the 



                                           9 
[insurance] company, which were untrue, and known by the assured to be 

untrue when made, invalidate the policy” (alterations in original)).  The case 

before us raises the further question of what makes a particular representation 

“material” under Connecticut law.  Four relevant cases, two state and two 

federal, speak to this question.   

      In the first state case, Davis Scofield Co. v. Agricultural Insurance Co., 

Connecticut’s highest court found that an insurance company could rescind a fire 

insurance policy because the applicant had failed to disclose information about 

an embezzling employee and his previous attempts to burn down the 

purportedly covered property.  145 A. 38, 40 (Conn. 1929).  In coming to this 

conclusion, the Supreme Court of Errors gave the following definition of 

materiality: “A fact is material to the consideration of a contract of insurance 

when, in the judgment of reasonably careful and intelligent persons, it would so 

increase the degree or character of the risk of the insurance as to substantially 

influence its issuance, or substantially affect the rate of premium.”  Id.  Because a 

history of embezzlement and a previous arson attempt would influence a fire 

insurance policy’s issuance, the Court of Errors concluded that these facts were 

material and that the insurance company could rescind the policy. 



                                           10 
       In the second state case, State Bank & Trust Co., decided just a month after 

Davis Scofield Co., the Court of Errors ruled on whether another representation 

was material.  145 A. at 566.  In that case, an insurance company sought to 

rescind a life insurance policy after it discovered that the deceased had 

knowingly misrepresented his medical history on his life insurance application.  

Id.  The deceased’s beneficiary argued to the Court of Errors that “recovery is not 

barred by misrepresentations as to immaterial matters and the question of their 

materiality was one of fact for the jury . . . .”  Id.  The Court rejected this assertion 

and stated that it “is beyond question” that the facts “were material to the risk as 

[a] matter of law.”  Id.   

       In coming to this conclusion, the State Bank & Trust Co. Court wrote 

ambiguously.  In some sentences, the Court of Errors seemed to diverge from its 

decision in Davis Scofield Co.  It said that “[m]atters made the subject of special 

inquiry are deemed conclusively material” and that, “[w]here the representation 

is contained in an answer to a question contained in the application which is 

made a part of the policy, the inquiry and answer are tantamount to an 

agreement that the matter inquired about is material.”  Id.   




                                           11 
         In other sentences, however, the Court appears to have hewn closely to 

Davis Scofield Co., explaining that “[t]he test of materiality is in the effect which 

the knowledge of the fact in question would have on the making of the contract.”  

Id.   

         In two cases, our Court has harmonized Davis Scofield Co. and State Bank & 

Trust Co. by relying on what is common to both cases and by construing State 

Banks & Trust Co.’s seemingly inconsistent absolute rule into a presumption.  In 

the first case, Pinette, an insurance company rescinded a fire insurance policy 

when it discovered that the applicants had inaccurately answered questions 

related to their loss history and a previously canceled policy.  52 F.3d at 409.  We 

sided with the insurance company and held, “Under Connecticut law, a 

misrepresentation is material ‘when, in the judgment of reasonably careful and 

intelligent persons, it would so increase the degree or character of the risk of the 

insurance as to substantially influence its issuance, or substantially affect the rate 

of premium.’”  Id. at 411 (quoting Davis Scofield Co., 145 A. at 40).  We followed 

this with a less absolute articulation of State Bank & Trust Co.’s standard: 

“Furthermore, Connecticut caselaw strongly suggests that an answer to a 




                                           12 
question on an insurance application is presumptively material.”  Id. (citing State 

Bank & Trust Co., 145 A. at 566) (emphasis added).  

       Having established these standards, we found that the fire insurance 

applicants’ misrepresentations qualified as material under either standard.  With 

regard to the first standard, we wrote, “Common sense tells us that an 

applicant’s prior loss history is material to a reasonable insurance company’s 

decision whether to insure that applicant or determination of the premium.”  Id.  

With regard to the second standard, we explained, “Thus, in addition to the 

character of the information misrepresented, the fact that the application in this 

case specifically requested the information supports the district court’s finding of 

materiality.”  Id.  

       In the second case, Great American Insurance Co., we cited State Bank & 

Trust Co.’s rule but applied its more nuanced gloss.  607 F.3d at 295.  After 

quoting State Bank & Trust Co.’s language that “[m]atters made the subject of 

special inquiry are deemed conclusively material,” id., we held, “As prior losses 

were the subject of specific inquiry, CBC’s response is presumptively material.”  

Id. (emphasis added).  That is, we treated Pinette’s reading of State Bank & Trust 

Co. as the correct statement of Connecticut law. 



                                         13 
       In the case before us, the District Court properly relied on the Pinette rule 

as we applied it in Great American Insurance Co.  “A ruling of one panel of this 

Circuit on an issue of state law normally will not be reconsidered by another 

panel absent a subsequent decision of a state court or of this Circuit tending to 

cast doubt on that ruling.”  Woodling, 813 F.2d at 557.  We have not had any 

subsequent state court decisions or language in any circuit court opinions cited 

to us that cast doubt on our previous rulings.  Nor have we been able to identify 

any such case ourselves.  Principal cites only one state court case decided after 

Great American Insurance Co. and it cites that case, Gordon v. Gordon, 84 A.3d 923 

(Con. App. Ct. 2014), for an unrelated point.1  It follows that the District Court 

correctly relied on our decisions in Pinette and Great American Insurance Co. to 

identify the controlling standard of materiality under Connecticut law. 

                                           B.  

       The application of this standard to the facts of this case presents a closer 

question.  But we conclude that the District Court did not clearly err in finding 




1 Principal cites two unpublished state court cases decided after Pinette but before Great 
American Insurance Co.  These cases, Sherman v. Prudential Insurance Co. of America, No. 
CV990078688S, 2002 WL 467774 (Conn. Super. Ct. Mar. 6, 2002) and La Teano v. Hartford 
Life Insurance Co., No. CV980580409S, 2000 WL 966371 (Conn. Super. Ct. June 23, 2000), 
do not indicate any tension between Pinette and State Bank & Trust Co.   
                                            14 
that Coassin had rebutted the presumption of materiality by showing that 

Principal would have issued Coassin a policy, even if it had known of the 

concealed information.   

      Coassin made two related misrepresentations.  First, he wrote in an 

amendment to his insurance policy application that his vertigo “was resolved 

without recurrence” and, “No further MD visits needed.”  App. 949.  Second, he 

checked “No” in the Supplemental Statement to the question, “Have you had 

any illness or injury or consulted a member of the medical profession since the 

date of application?”  App. 950.   

      Both representations were false.  Coassin knew that he continued to 

experience vertigo and that he had scheduled additional doctors’ appointments.  

Indeed, he had received a basic audiological evaluation, an ABR, and a VNG 

after the date of the original applications.  And, when the ABR and VNG 

revealed a possible neurological abnormality, he consulted with a neurologist.   

      In the absence of Principal’s guidelines, the District Court might well have 

had to conclude that the misrepresentations were material and that Principal 

would not have sold the policy at the standard price but for the false statements.  

But Principal had guidelines indicating when, in circumstances like these, 



                                        15 
policies should issue nonetheless.  And the District Court did not clearly err in 

finding that, under Principal’s guidelines, Principal would have issued Coassin a 

policy even if it had known this hidden history.  Documentary evidence 

introduced at trial supports the District Court’s conclusion that, under its 

guidelines, Principal would issue a policy to a person with vertigo if the vertigo 

had been “fully investigated” and the symptoms had continued for more than six 

months.  Moreover, according to Principal’s own testimony, “fully investigated” 

requires that “there’s no ongoing referrals, recommendations to see additional 

physicians, [and] there’s a definitive diagnosis.”  App. 690.   

      In light of these facts, the District Court did not clearly err when it found 

that, when the neurologist a) had reviewed Coassin’s MRI more than six months 

after his vertigo symptoms began, b) had recommended no further referrals, and 

c) had diagnosed Coassin as suffering from “benign positional vertigo,” 

Coassin’s vertigo had been “fully investigated,” as those terms were defined by 

Principal itself.  On that basis, the District Court concluded that, had Principal 

known the facts, it would nonetheless have issued a policy at the standard rate.    

      Principal seeks to refute this conclusion not so much by questioning the 

applicability of the guidelines as by questioning whether the guidelines were met 



                                          16 
because of who the neurologist was and how he reached and reported his 

conclusions.  Specifically, Principal argues that the credibility of Coassin’s 

diagnosis was undermined by the facts that Coassin a) was diagnosed by his 

brother‐in‐law, b) was diagnosed without an in‐person examination, and c) was 

informed of his diagnosis over the telephone. 

      The District Court found the first argument unpersuasive because it 

assumed that a family member would be more—not less—likely to discover a 

family member’s illness.  Whatever the merits of that assumption, we note that 

there was nothing in the guidelines suggesting that the diagnosing doctor could 

not be related to the applicant.  The District Court dismissed the second 

argument because Principal’s policies allow insurers to make issuance decisions 

based on oral conversations with doctors.  The District Court cast the third 

argument aside because Dr. Potolicchio testified that he would have performed 

the exact tests that Dr. Hirokawa had ordered and no more.  As a result, the 

District Court denied Principal’s claim for rescission and declaratory judgment 

and ruled that Principal had breached its contract with Coassin by refusing to 

pay his claim.   




                                          17 
       In determining whether the District Court’s rejection of Principal’s 

“explanations” lay well within a bench trial decisionmaker’s authority, it is 

important to emphasize that we review the District Court’s decision under the 

deferential clear error standard.  Pursuant to this standard, “we are not allowed 

to second‐guess either the trial court’s credibility assessments or its choice 

between permissible competing inferences.”  Ceraso, 326 F.3d at 316.  Indeed, 

“Where there are two permissible views of the evidence, the factfinder’s choice 

between them cannot be clearly erroneous.”  Anderson v. Bessemer City, 470 U.S. 

564, 574 (1985).   

       In the absence of evidence to that effect, we cannot say, as a matter of law, 

that Principal’s guidelines required that diagnosis and prognosis a) be made by a 

non‐related physician or b) be in writing or c) be based on a personal 

examination of the applicant rather than on a full review of the relevant exams.  

Nor can we find clear error in the District Court’s rejection of testimony 

suggesting that perhaps Principal would not have followed its guidelines and 

would have refused to insure Coassin, so to speak, on a hunch.  In other words, 

we cannot say that the District Court clearly erred in finding that the facts found 

met the guidelines’ requirements for the issuance of the insurance policy. 



                                          18 
                                         III. 

      Since the District Court applied Connecticut law correctly and did not 

clearly err in its findings of fact, we AFFIRM its judgment.  




                                         19